Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153063 & (16)(17)(18)(19)(20)(24)(31)(33)(34)                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153063
                                                                   COA: 329878
                                                                   Wayne CC: 06-006411-FC
  DERRICK CLAYTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to strike and for immediate consideration are
  GRANTED. The application for leave to appeal the December 21, 2015 order of the
  Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand to the trial court for an evidentiary hearing is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 6, 2016
         p0503
                                                                              Clerk